DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of restriction in the reply filed on 03/05/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is found persuasive and the restriction is withdrawn.
Drawings
The drawings are objected to because Figure 8 is shaded.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fins arranged in a y-shape of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claim 25 is objected to because of the following informalities:  in line 1, “in” should read --is--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (U.S. 2017/0138493).
Regarding claim 1, Yamaguchi discloses:
A flow control valve comprising:
a housing (20) having an inlet (25), an outlet (35) and a flow passage extending therebetween (see paragraph 0023)
a valve seat (26) defined within the flow passage (see paragraph 0026)
a valve head (40) positioned in the flow passage and movable between a closed position and an open position, wherein the valve head (40) engages the valve seat (26) in the closed position to seal the flow passage (see paragraph 0023)
a spring (S1) retained within the housing (20), the spring (S1) biasing the valve head (40) to the closed position and configured to maintain the valve head (40) in the closed position until a 
a guide assembly (28) extending along at least a part of a section of the flow passage, the guide assembly (28) configured to engage the valve head (40) to constrain radial movement of the valve head 40 (see paragraphs 0028 and 0053)
Regarding claim 2, Yamaguchi discloses:
wherein the guide assembly (28) is configured to constrain radial movement of the valve head (40) when moving between the closed position and the open position (see paragraph 0053)
Regarding claim 3, Yamaguchi discloses:
wherein the guide assembly (28) extends along the entire section of the flow passage (see Figure 4)
Regarding claim 4, Yamaguchi discloses:
wherein the guide assembly (28) comprises at least one guide rail (28) secured within the housing (20) and positioned to engage the valve head 40 (see paragraphs 0047, 0048, and 0053)
Regarding claim 5, Yamaguchi discloses:
at least one void (55) formed in the valve head (40), the at least one void (55) shaped to slidingly receive the at least one guide rail 28 (see paragraph 0053)
Regarding claim 6, Yamaguchi discloses:
wherein the at least one guide rail (28) comprises a plurality of guide rails (28) that are circumferentially positioned around the valve head 40 (see paragraph 0053; see Figure 7)
Regarding claim 7, Yamaguchi discloses:
a shaft (61) secured to the valve head (40) and a support (31) slidingly mounting the shaft (61) within the housing 20 (see paragraph 0044) 
Regarding claim 8, Yamaguchi discloses:
wherein the support (31) abuts an end of the spring (S1) to retain the spring (S1) within the housing 20 (see Figure 4).
Regarding claim 13, Yamaguchi discloses:
wherein the valve seat (26) is defined by a narrowed portion of the housing (20) and wherein the valve head (40) is completely withdrawn from the narrowed portion when the valve head (40) is in the open position (see Figure 8)
Regarding claim 14, Yamaguchi discloses:
wherein the valve seat (26) and the valve head (40) define a seal plane and wherein the valve head (40) comprises a flat upstream face (41) that does not extend upstream of the seal plane when in the closed positon and that is positioned downstream of the seal plane when in the open position (see Figures 4 and 8)
Regarding claim 15, Yamaguchi discloses:
A flow control valve comprising:
a housing (20) having an inlet (25), an outlet (35) and a flow passage extending therebetween, the housing (20) defining a valve seat (26) within the flow passage (see paragraph 0023)
a valve plug (40) retained within the housing (20) and movable between a closed position and an open position, the valve plug (40) having a valve head (41, 48) and a valve body (52, 53) extending downstream from the valve head (41, 48), the valve head (41, 48) configured to sealingly engage the valve seat (26) when the valve plug (40) is in the closed position to substantially prevent fluid flow through the flow passage, and the 1860486/09000 valve body (52, 53) configured to engage an inner surface of the housing (20) as the valve plug (40) moves between the closed position and the open position to constrain radial movement of the valve plug 40 (see paragraph 0053)
a spring (S1) retained within the housing (20), the spring (S1) biasing the valve plug (40) towards the closed position and configured to maintain the valve plug (40) in the closed position until a predetermined pressure is applied to the valve head (41, 48) from fluid at the inlet 25 (see paragraph 0023)
Regarding claim 16, Yamaguchi discloses:
wherein the valve body (52, 53) comprises a plurality of fins (52) that extend radially outward beyond an outer diameter of the valve head (41, 48) and are configured to slidingly engage the inner surface of the housing (20) as the valve plug (40) moves between the closed position and the open position, to constrain radial movement of the valve plug 40 (see paragraphs 0035, 0036, and 0053)
Regarding claim 17, Yamaguchi discloses:
wherein the fins (52) are arranged to constrain radial movement in a plurality of radial directions (see Figure 5, the fins 52 are arranged around the circumference, which constrains radial movement in a plurality of radial directions)
Regarding claim 18, Yamaguchi discloses:
wherein the plural of radial directions includes a horizontal radial direction and a vertical radial direction (see Figure 5, the fins 52 are arranged around the circumference, which constrains radial movement in a plurality of radial directions, including vertically and horizontally if looking at the cross section shown in Figure 3)
Regarding claim 20, Yamaguchi discloses:
wherein the valve head (40) has a flat upstream face (41) that is configured to be completely retracted from the valve seat (26) when the valve plug (40) is in the open position (see Figure 8)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Jones (U.S. Patent No. 3,425,444).

Jones teaches a check valve wherein a valve head (17, 42, 45) comprises a removable wear cap (45) that engages the valve seat (18) when the valve head (17, 42, 45) is in the closed position (see Figure 1; Col. 3, lines 43-60); wherein the removable wear cap (45) is formed of Teflon (Col. 3, lines 43-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Yamaguchi to provide wherein the valve head comprises a removable wear cap that engages the valve seat when the valve head is in the closed position; wherein the removable wear cap is formed of Teflon. Doing so would make the valve corrosion resistant (Col. 3, lines 56-60), as taught by Jones.
Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Wada (JP 2018085317 with references taken from U.S. 2019/0242495).

    PNG
    media_image1.png
    701
    646
    media_image1.png
    Greyscale

Annotated Figure 2 from Wada.
Regarding claims 21-25, Yamaguchi discloses the invention as essentially claimed, but fails to disclose wherein the housing comprises a sleeve and an insert secured to the sleeve, and wherein the sleeve defines the inner surface of the housing and the insert defines the valve seat; wherein the sleeve has a hollow shape with an open upstream end and a partially closed downstream end, and wherein the 
Wada teaches a reciprocating valve wherein a housing (10, 20) comprises a sleeve (10) and an insert (20) secured to the sleeve (10), and wherein the sleeve (10) defines the inner surface of the housing (10, 20) and the insert (20) defines a valve seat 20 (see paragraph 0097); wherein the sleeve (10) has a hollow shape with an open upstream end (see annotated figure above) and a partially closed downstream end (see annotated figure above), and wherein the insert (20) is secured at least partially within the upstream end (see annotated figure above) of the sleeve 10 (see Figure 2); wherein the partially closed downstream end (see annotated figure above) includes at least one opening therethrough that defines an outlet (17) of the housing 10, 20 (see Figure 2); wherein a valve plug (40) and a spring (41) are retained within the sleeve (10) and between the insert (20) and the partially closed downstream end (see annotated figure above) of the sleeve 10 (see Figure 2); wherein a downstream portion of a valve body (40) in nested within a spring 41 (see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Yamaguchi to provide wherein the housing comprises a sleeve and an insert secured to the sleeve, and wherein the sleeve defines the inner surface of the housing and the insert defines the valve seat; wherein the sleeve has a hollow shape with an open upstream end and a partially closed downstream end, and wherein the insert is secured at least partially within the upstream end of the sleeve; wherein the partially closed downstream end includes at least one opening therethrough that defines the outlet of the housing; wherein the valve plug and the spring are retained within the sleeve and between the insert and the partially closed downstream end of the sleeve; .
Claim 15-20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 2,431,769) in view of Maibaum et al. (U.S. 2014/0345706).
Regarding claim 15, Parker discloses a flow control valve comprising: a housing (1) having an inlet (4), an outlet (5) and a flow passage extending therebetween, the housing (1) defining a valve seat (8) within the flow passage (Col. 1, lines 30-52); a valve plug (11, 12) retained within the housing (1) and movable between a closed position and an open position, the valve plug (11, 12) having a valve head (11) and a valve body (12) extending downstream from the valve head (11), the valve head (11) configured to sealingly engage the valve seat (8) when the valve plug (11, 12)  is in the closed position to substantially prevent fluid flow through the flow passage, and the 1860486/09000valve body (12) configured to engage an inner surface of the housing (1) as the valve plug (11, 12) moves between the closed position and the open position; and a spring (15) retained within the housing (1), the spring (15) biasing the valve plug (11, 12) towards the closed position and configured to maintain the valve plug (11, 12) in the closed position until a predetermined pressure is applied to the valve head (11) from fluid at the inlet 4 (Col. 1, line 41- Col. 2, line 5).
Parker fails to disclose the 1860486/09000valve body configured to engage an inner surface of the housing as the valve plug moves between the closed position and the open position to constrain radial movement of the valve plug.
Maibaum teaches a check valve a 1860486/09000valve body (14) configured to engage an inner surface of the housing (42) as the valve plug (10) moves between the closed position and the open position to constrain radial movement of the valve plug 10 (see paragraphs 0018, 0067, 0069, and claim 8).

Regarding claim 16, Park as modified teaches the invention as essentially claimed and further teaches wherein the valve body (12) comprises a plurality of fins (12) that extend radially outward beyond an outer diameter of the valve head (11) and are configured to slidingly engage the inner surface of the housing (1) as the valve plug (11, 12) moves between the closed position and the open position (Col. 1, lines 40-52).
The combination with Maibaum further teaches to constrain radial movement of the valve plug (see paragraph 0018 of Maibaum).
Regarding claim 17, Parker as modified teaches the invention as essentially claimed and further teaches wherein the fins (12) are arranged to constrain radial movement in a plurality of radial directions (see Figure 2).
Regarding claim 18, Parker as modified teaches the invention as essentially claimed and further teaches wherein the plural of radial directions includes a horizontal radial direction and a vertical radial direction (see Figure 2).
Regarding claim 19, Parker as modified teaches the invention as essentially claimed and further teaches wherein the fins (12) are arranged in one of a cross-shape (see Figure 2).
Regarding claim 20, Parker as modified teaches the invention as essentially claimed and further teaches wherein the valve head (11) has a flat upstream face that is configured to be completely retracted from the valve seat (8) when the valve plug (11, 12) is in the open position (see Figure 4).
.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.